United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1592
Issued: February 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2018 appellant filed a timely appeal from a July 20, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an upper extremity
condition causally related to the accepted factors of her federal employment.

1
The Board notes that following the July 20, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 6, 2018 appellant, then a 57-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that she developed left carpal tunnel syndrome and a left thumb condition
causally related to factors of her federal employment. She indicated that she also experienced
numbness and tingling on her right side. Appellant did not stop work. The employing
establishment controverted the claim asserting that her carpal tunnel surgery scheduled for
June 14, 2008 was unrelated to her employment.
On May 30, 2018 appellant signed a consent for a left carpal tunnel release and surgery on
her left thumb at the carpometacarpal (CMC) joint.
In a June 12, 2018 development letter, OWCP requested that appellant submit additional
factual and medical information in support of her occupational disease claim, including a detailed
report from her attending physician addressing causal relationship between a diagnosed condition
and factors of her federal employment. It afforded her 30 days to submit the requested information.
Appellant, in a June 23, 2018 response, attributed her condition to throwing and scanning
boxes.3 She related that she had experienced numbness and tingling in her hands and fingers while
throwing boxes.
By decision dated July 20, 2018, OWCP denied appellant’s occupational disease claim. It
found that she had not submitted medical evidence supporting a diagnosed condition causally
related to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
3
By letter dated July 19, 2018, the employing establishment confirmed that appellant threw parcels as part of her
work duties.
4

5 U.S.C. § 8101 et seq.

5

J.I., Docket No. 18-0286 (issued September 17, 2018).

6

A.J., Docket No. 18-0905 (issued December 10, 2018).

2

evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an upper
extremity condition causally related to the accepted factors of her federal employment.
Appellant has not submitted medical evidence in support of her claim. OWCP advised her
to provide a comprehensive medical report which described her symptoms, test results, diagnosis,
and history of treatment, and a physician’s opinion, with medical reasons, addressing the cause of
her condition and its relationship to the implicated employment factors.9 Appellant failed to
submit the appropriate medical documentation in response to OWCP’s request. The Board has
held that the mere fact that a condition manifests itself during a period of employment does not
raise an inference of causal relationship.10 Such a relationship must be shown by rationalized
medical evidence supporting causal relationship based upon a specific and accurate history of
employment conditions which are alleged to have caused or exacerbated a disabling condition.11
As appellant has not submitted medical evidence, the Board finds that she has not met her burden
of proof to establish her occupational disease claim.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an upper
extremity condition causally related to the accepted factors of her federal employment.

7

R.M., Docket No. 18-0976 (issued January 3, 2019); P.D., Docket No. 17-1885 (issued September 17, 2018).

8

P.Y., Docket No. 18-1136 (issued January 7, 2019).

9

S.S., Docket No. 18-0309 (issued August 13, 2018).

10

Id.

11

D.L., Docket No. 18-1007 (issued November 28, 2018).

12

Supra note 9.

3

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

